DETAILED ACTION

The present application (Application No. 16/518,233), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 July, 2021, has been entered.


Status of Claims

Claims 1-24, are now canceled. Claims 25-48, are new. Therefore, claims 25-48, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25-48, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New claims 25, 32, 40, recite the non-originally filed limitation “sending, via third-party cookie, a front-end user identifier.” The identified limitation does not appear to be supported by the originally filed specification.  
Applicant’s remarks do not identify support for the new claims, noting only that “newly added Claims 25-28 generally correspond to previous claims 1-24 respectively.” However none of original claims 1-24 appear to reference sending an identifier ‘via cookie’. Further, the specification does not appear to support the identified limitation. Note that the disclosure states: 
[0038] Preferably, the advertisement monitoring tool is further used for including an obtained user identifier in a third-party cookie under the front-end website environment in the front-end user identifier under the front-end website environment, and sending the front-end user identifier to the website monitoring tool in the form of a custom variable; and the website monitoring tool is further used for receiving and storing the custom variable to obtain the front-end user identifier.
This disclosure describes sending the front-end user identifier in the form of a custom variable, but does not suggest or disclose that the sending is “via third-party cookie.” One of ordinary skill in the art would not understand obtaining an identifier from a third-party cookie as supporting “sending, via third-party cookie, a front-end user identifier.” The remainder of the original disclosure similarly fails to support the identified limitation. Because the claims include a non-original limitation that does not appear to be supported by the original disclosure, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. As such, the claims are rejected for failing the written description requirement. The limitation “send, via a first-party cookie, a back-end user identifier” is similarly rejected. 
The dependent claims inherit the deficiencies of the parent independent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-48, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

New claims 25, 32, 40, recite “an advertisement monitoring tool”; “a landing page monitoring tool”; and “a website monitoring tool”, and the claim language appears to suggest that these tools are located on each of the 
The instant specification discloses “a network user identification device” comprising these monitoring tools (see at least original claim 8, fig. 7, 10, 12, ¶94, 113, 123), which although confusing, it is apparent that it describes one device. For the purposes of examination, Schneider4831 et al teaches “a content management system” (see at least Schneider4831, fig. 1-2, “110”) comprising monitoring tools.
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.

New claims 25, 32, 40, recite “jumping from the front-end advertisement environment of the advertisement publisher to the back-end advertisement environment of the advertiser”. While the claim mentions a “back-end website environment”, the claims do not previously reference a “back-end advertisement environment”. It would be unclear and ambiguous to one of ordinary skill in the art whether “back-end advertisement environment” references the “back-end website environment”, or whether it references another environment. Thus one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. 
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.
For the purposes of examination, the limitation will be interpreted as referring to the “back-end website environment”.

New claims 25, 32, 40, recite “when the advertisement user clicks on a particular link of an advertisement display, jumping from the front-end advertisement environment of the advertisement publisher to the back-end advertisement environment of the advertiser”. The meaning of the identified limitation would be unclear to one of ordinary skill in the art rendering the claim indefinite. 
The claims define the “front-end advertisement environment” as “a system on the user devices for displaying an advertisement.” As noted above, the “back-end advertisement environment is interpreted to refer to the “back-end website environment”, and the claims define the “back-end website environment” as “a system on devices of the advertiser for displaying an advertisement.” The specification does not appear to define or describe what it means to “jump” from “a system on the user devices for displaying an advertisement” to “a system on devices of the advertiser for displaying an advertisement”, nor does the claim indicate what is doing the jumping. 
One of ordinary skill in the art would likely attempt to parse the “jumping” as the indicating that the browser goes from displaying one website environment to displaying a second website environment. This appears in line with the specification which notes at [0089] that “clicking, by the user, the advertisement display space, so that the front end jumps to the back end to reach the landing page”. However, because the claims define the front-end as on the user’s device, and the back-end as on the advertiser device, this interpretation does not appear to work. When a user reaches a second page, they are still using the claimed “front-end” environment as the front end is “a system on the user devices” and they are not at “a system on devices of the advertiser.” As such, one of ordinary skill in the art would not be able to parse the meaning of the limitation, rendering the claim indefinite. 
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.

New claims 25, 32, 40, recite “a front-end user identifier in the form of a custom variable behind an advertisement landing page address.” The meaning of the identified limitation would be unclear to one of ordinary skill in the art rendering the claim indefinite.
The specification does not define or suggest what it means for a variable to be “behind” a page address. The preposition “behind” has no customary meaning in conjunction with “page address” in the present field of art. One of ordinary skill in the art might interpret the preposition to mean that the variable is at the rear of the address (e.g., concatenated subsequent to the address, “address/identifier”). Alternatively, one might interpret the preposition to mean that the variable follows the address (e.g., the variable is received after the address is accessed). The specification does not clarify this ambiguity. As such, the meaning of the limitation would be ambiguous to one of ordinary skill in the art, rendering the claim indefinite. 
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.

New claims 25, 32, 40, recite “advertisement monitoring tool communicates sending, via third-party cookie, a front-end user identifier in the form of a customer variable behind an advertisement landing page address”. The meaning of the identified limitation would be unclear to one of ordinary skill in the art rendering the claim indefinite. 
The specification does not specifically define or clarify what it means to send information “via … cookie”. The ordinary meaning of sending information “via cookie” refers to the transmission of a cookie as part of a HTTP request. Additionally, the ordinary meaning of “sending … a … identifier in the form of a customer variable behind a … page address” may be interpreted as referring to sending an identifier either as an addendum to a URL or as part of web page’s content. Thus the claim appears to recite sending an identifier, but invokes two different techniques in the identifier’s sending. Because the claim invokes two alternative ways of sending the identifier, the meaning of the limitation would be ambiguous to one of ordinary skill in the art, rendering the claim indefinite. 
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.

New claims 25, 32, 40, recite “providing a website monitoring tool under the back-end website environment.” The meaning of the identified limitation would be unclear to one of ordinary skill in the art rendering the claim indefinite. 
The specification does not define or suggest what it means for a tool to be provided “under” an environment. The preposition “under” has no customary meaning in conjunction with “environment” in the present field of art. It would be unclear and ambiguous to one of ordinary skill in the art whether the identified limitation requires the tool be provided from the back-end environment, or whether the tool is provided to operate in the back-end environment. Because it is not clear whether the tool operates at the back-end environment, or whether the tool is distributed from the back-end website, the meaning of the claim would be ambiguous to one of ordinary skill in the art, rendering the claim indefinite.
The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-48, are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2016/0344831) (hereinafter “Schneider4831”), in view of Pattison et al. (US 2016/0150042) (hereinafter “Pattison0042”), and further in view of Traasdahl et al. (US 2013/0124309) (hereinafter “Traasdahl4309”),

Claim Construction
The 35 U.S.C. 103 rejection in this office action cites limitations from claim 25, although all claims are grouped together in one conceptual rejection.
The examiner notes that the rejection of independent claim 25 also meets the broad language of claims 26-31, (and that the rejection of independent claim 32 also meets the broad language of claims 33-39, and that the rejection of independent claim 40 also meets the broad language of claims 41-48), in that the method steps and system components of these dependent claims do not introduce new elements that would change the scope of their respective independent claim. Rather, the dependent claims repeat the same concept claimed in the independent claims from which they depend, only using  different language.
Since the rejection of claim 25, 32 and 40, is a conceptual rejection that also teaches the limitations of the dependent claims, the examiner is not repeating the rejection for each of these claims, and instead in this office action the rejection of all the claims are grouped together.

Regarding claims 25-48, Schneider4831 discloses: 
 (providing an advertisement monitoring tool by an advertisement publisher, wherein said advertisement monitoring tool communicates by sending, via third-party cookie, a front-end user identifier in the form of a custom variable behind an advertisement landing page address under the front-end advertisement environment,)
(providing a landing page monitoring tool by the advertisement publisher, wherein said landing page monitoring tool, receives, the front-end user identifier,)
 (providing a website monitoring tool under the back-end website environment, wherein said website monitoring tool obtains, via a first-party cookie, a back-end user identifier in the form of a custom variable behind the advertisement landing page address, wherein said website monitoring tool sends, via a first-party cookie, a backend user identifier under the back-end website environment to the advertisement monitoring tool; and)
(wherein the method further comprises the steps of: when the advertisement user clicks on a particular advertisement link of an advertisement display, jumping from the front-end advertisement environment of the advertisement publisher to the back-end advertisement environment of the advertiser, sending the front-end user identifier to the back-end website environment;)
Content management system (see at least Schneider4831, fig. 1-2, “110”) and apparatus and methods, include computer programs encoded on a computer-readable storage medium, including a method for providing content. A proxy server is added in between user devices and a server hosting a web resource. A page request addressed to the resource is received at the proxy server from a user device and forwarded to the server. A page associated with the resource is received from the server and processed by the proxy server. The page is parsed, locating content blocks in the page. Slot information for each content block is extracted. Content requests for each content block are forwarded to third-party content serving systems. Received responses are merged into the page at respective content blocks. Tags are removed from items in the responses. A single tag is included in the processed page. (see at least Schneider4831, abstract, ¶5, see also fig. 1-3, ¶24-26, 40-57, 58-81).
When the content management system 110 receives information associated with the fired tracking pixel (e.g., tracking pixel T.sub.0), the proxy server 122 can use tracking pixel T.sub.0 to retrieve relevant information for tracking pixels T.sub.1, T.sub.2, . . . T.sub.n from the data store of tag links 131, and the proxy server 122 can send tracking requests associated with tracking pixels T.sub.1, T.sub.2, . . . T.sub.n to the corresponding destination servers (e.g., third-party content serving systems 111) accordingly. (see at least Schneider4831, ¶56).

The tags can be tracking pixels or cookies. The method can further include linking cookies deposited directly by a content sponsor with cookies of the proxy server generated when content of the content sponsor is served in response to forwarded requests, and linking the cookies can include linking a cookie dropped on the user device by a content sponsor with the cookie associated with the proxy server based on the stored linking. (see at least Schneider4831, abstract, ¶5, see also fig. 1-3, ¶24-26, 40-57, 58-81).

A third-party content provider drops a cookie on the user device, and code is generated for pinging the proxy server to identify information associated with the third-party content sponsor known by the proxy server as a result of processing the page. The storing a linking can include storing an association between the proxy server tag and one or more of an identifier associated with content provided for a given response, an impression identifier, a page identifier for the page, a current time of impression or a uniform resource locator for a sponsor of the tag. The received page request can include a cookie associated with the publisher of the resource, the forwarded request can include the cookie associated with the publisher resource, and processing the page can include inserting a cookie matching pixel in the processed page that fires a cookie matching event with a third-party content provider's server associated with a respective response. (see at least Schneider4831, abstract, ¶5, see also fig. 1-3, ¶24-26, 40-57, 58-81).

The tags can include script to pass request-specific, user-specific or publisher specific parameters to an associated tag sponsor when content associated with a respective response is rendered on a requesting device. (see at least Schneider4831, abstract, ¶5, 18-19). 

In some implementations, cookie matching can be established between a publisher's browser cookie and a third-party content providers' cookie and/or a fourth-party trackers' cookie. (see at least Schneider4831,¶57, 49).
Content management system 110 knows cookie information from a publisher and likewise knows cookie information from third party content providers (advertisers) and can accordingly match user information derived from each type of cookie.

(a media application program of a mobile terminal in the front-end user identifier) (see at least Schneider4831, fig. 4, “450”, ¶93-95).

(an advertisement monitoring tool) (a website monitoring tool) (a jumping module) (an obtaining module) (an identity determining module) (an advertisement monitoring tool of the ad publisher) (a website monitoring tool of the back-end website environment) (landing page monitoring tool). Content management system comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions (monitoring modules) stored in memory that enable the system to execute the steps of the method described above over network communications (see at least Schneider4831, fig. 1-2, 4, ¶22-32, 82-100).

The system of Schneider4831 as explained above, teaches creating cookies in response to user interactions (therefore monitoring tools for tracking user interactions), instructions (modules) for jumping between/from a front-end advertisement environment to a back-end website environment, instructions and functionality for obtaining user identifiers, instructions for comparing (matching) front-end and back-end user identifiers leading to a matching determination. This “monitoring” in association with “jumping” represent front-end and back-end identifiers monitoring tools.

(after the jumping from the front-end advertisement environment of the advertisement publisher to the back-end advertisement environment of the advertiser, obtaining the back-end user identifier from the back-end advertisement environment, determining by comparing the identity information of the advertisement user based on the front-end user identifier and the back-end user identifier, such that if the front-end user identifier and the back-end user identifier are the same, the click from the user is ascertained to originate from the same advertisement user, and if the front-end user identifier and the back-end user identifier are different, the click from the user is ascertained to originate from a different advertisement user). The feature of matching cookies as taught by Schneider4831, includes not only a comparison process but also a process of determining and therefore learning 
(Please note that a recitation of the expected results of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See e.g. In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase "a connector member for engaging shield means" and held that the shield means was not a positive element of the claim since "[t]here is no positive inclusion of 'shield means' in what is apparently intended to be a claim to structure consisting of a combination of elements." As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04. More specifically, the claim fails to specifically recite an actual determination, generation and/or performance of the minimization function, but rather merely recites what the "selection" is "intended" or "expected" to provide

Schneider4831 does not disclose: (adding, by the landing page monitoring tool, the custom variable behind the advertisement landing page address in underlying data in order to store the front-end user identifier).
Pattison0042 discloses: Analytics data cookies, such as a first-party cookie for a resource, and third-party cookies, such as a cookie for content items, for a publisher and/or third-party content provider may be set for resources, such as a publisher's website that a visitor is visiting using a client device and/or for content items and/or third-party sites. Thus, it may be useful to join the two sources of data to provide more complete data. To join the different data sources, a common element, such as a join identifier, may be present in or transmitted with both data sources, such as the analytics data cookie and the third-party cookie, to match the data sources. (see at least Pattison0042, ¶28-29, 47, 49). 
Pattison0042 further discloses: HyperText Transfer Protocol (HTTP) cookie which contains a device identifier (e.g., a random number) that represents the client device 108 (see at least Pattison0042, ¶41). In some implementations, the device information and/or the resource information may be appended to a content item request URL (e.g., contentitem.item/page/contentitem?devid=abc123&devnfo=A34r0) (generating a custom variable behind the  advertisement landing page address) (see at least Pattison0042, ¶42). (The examiner notes that this appended “device information and/or the resource information” represents a custom variable (custom variable) whereas said “appending to the URL” further represents placement “behind” (custom variable behind the advertisement landing page address)).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions (monitoring modules) stored in memory that enable the system to execute the steps of the method described above over network communications (see at least Pattison0042, fig. 1, 6, ¶31-44, 78-85).
Per above, Schneider4831 teaches a “base” method (device, method or product) for storing a front-end user identifier; and Pattison0042 teaches a “comparable” method (device, method or product) for storing a front-end user identifier, which offers the improvement of further appending the device information and/or the resource information to a content item request URL. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Schneider4831 with Pattison0042, to include the claimed limitation. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (appending the device information and/or the resource information to a content item request URL) to improve a similar method (storing a front-end user identifier) in the same way. This improved user identifier  labeling is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this encrypting further enhances the uniqueness of this identifier.

Schneider4831 discloses: Tags 18-19 which trigger ad requests (see at least Schneider4831, ¶18-19). Advertisement slots (see at least Schneider4831, ¶2, 34). Tracking user clicks (see at least Schneider4831, ¶39). Therefore links are implicit. However, even if it could be argued that Schneider4831 does not explicitly disclose: (advertisement link), Pattison0042 discloses: Embedded links (see at least Pattison0042, ¶21, 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Schneider4831 with Pattison0042, to include advertisement links, since they facilitate tracking user interactions with advertisements.

Schneider4831 does not disclose: (method to identify whether different clicks on different advertisement displays from same or different user devices originate from same or different front-end advertisement users for both a front-end advertisement environment and a back-end website environment)
However Traasdahl4309 discloses: User attribution to a same user across different devices (e.g., different browsers, different applications, etc) (see at least Traasdahl4309, ¶5). An identifier module may obtain and/or create a device graph (such as device graph 100) based on network data received from the servers, where the network data may comprise comprising device identifiers such as a MAC address, an IP address, an IMEI number, a UDID, cookie identifiers, etc. (see at least Traasdahl4309, fig. 1-2, ¶21-24, 29).
The attribution module 460 may perform ad attribution. For example, the attribution module 460 may attribute a conversion event (e.g., sale of a product and/or a service) to a particular advertisement (e.g., to a showing of the advertisement). The attribution module 450 may use the device graph and the impression history to perform attribution across different devices. For example, a user may purchase an item from a vendor using a first device (e.g., a laptop computer) with a first identifier. The attribution module 460 may analyze the device graph to obtain other device identifiers (e.g., other devices) connected to the first device identifier. The attribution module 460 may then use the impression history to see if any advertisements from the vendor were provided to other devices associated with the other device identifiers. The attribution module 460 may determine that an advertisement from that vendor was previously displayed to a second device (e.g., a smartphone) and may attribute the conversion (e.g., a sale of an item) to that particular advertisement. (see at least Traasdahl4309, fig. 4, ¶63).
In another embodiment, device identifier may be merged when cookie syncing is performed. For example, an advertiser or a publisher may implement cookie syncing between an advertisement exchange (e.g., an ad exchange where bids for advertisements are processed). The advertiser/publisher may use a first cookie ID (e.g., cookie ID A) and the advertisement exchange may use a second cookie ID (e.g., cookie ID B). The identifier module may merge the first cookie ID and the second cookie ID because the publisher and the advertisement exchange have synced the two cookie IDs (e.g., both cookie IDs belong to the same device). (see at least Traasdahl4309, ¶36).
Therefore, Traasdahl4309 teaches a double functionality (i) for linking/correlating device identifiers from different devices associated with a single user, and (ii) for linking/correlating cookie identifiers that originated from different sources (cookie syncing).
Per above, Schneider4831 teaches a “base” method (device, method or product) for linking/correlating cookie identifiers, (and in particular  linking/correlating front-end and back-end cookies identifiers); and Traasdahl4309 teaches a “comparable” method (device, method or product) for linking/correlating cookie identifiers, which offers the improvement of additionally linking/correlating device identifiers from different devices associated with a single user (in addition to cookies).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Schneider4831 with Traasdahl4309, to include linking/correlating front-end and back-end cookie identifiers and device identifiers from different devices associated with a single user.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (implementing linking/correlating front-end and back-end cookie identifiers and device identifiers from different devices associated with a single user) to improve a similar method (linking/correlating cookie identifiers) in the same way. This improved cookie linking functionality is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the additional device identifier matching (in addition to the cookies’ identifiers) enhances the user identification (further ensures a proper user identification). 


Response to Arguments

Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.

Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0364964; US 2017/0293935.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681